Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 11, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157532(99)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 157532
  v                                                                 COA: 334881
                                                                    Wayne CC: 15-005678-FC
  DEMI LASHELL HENRY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before May 25, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 11, 2018
                                                                               Clerk